DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 in the reply filed on September 2, 2021 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 2, 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	To clarify that the cushion layer radial thicknesses are minimum radial thicknesses (specification paragraph 0109) applicant should amend the claims such that in claim 1 line 10 “radial thickness” is changed to -- radial minimum thickness -- and in claim 4 lines 1-2 “radial thickness” is changed to -- radial minimum thickness -- .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over European Patent Application 1 477 333 A1 cited by applicant in view of Japanese Patent Applications 2006-103425 A and 4-103404 A cited by applicant or, alternatively, Aoki et al. (4,934,428) cited by applicant in view of Japanese Patent Applications 2006-103425 A and 4-103404 A cited by applicant or, alternatively, Japanese Patent Application 2011-121439 A cited by applicant in view of Japanese Patent Applications 2006-103425 A and 4-103404 A cited by applicant.
 	See the attached European Search Opinion mailed September 15, 2020 in corresponding European Patent Application 20 173 498.5. Also, with respect to claim 6, the primary reference tires are all clearly depicted as having the protective belt layer axial width within the broadly claimed range of 0.75-0.95 times the axial width of the main belt layer.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over European Patent Application 1 477 333 A1 cited by applicant in view of Japanese Patent Applications 2006-103425 A and 4-103404 A cited by applicant or, alternatively, Aoki et al. (4,934,428) cited by applicant in view of Japanese Patent Applications 2006-103425 A and 4-103404 A cited by applicant or, alternatively, Japanese Patent Application 2011-121439 A cited by applicant in view of Japanese Patent Applications 2006-103425 A and 4-103404 A cited by applicant as applied to claims 1-3 and 5-10 above, and further in view of Japanese Patent Application 3-16806 A.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrienne C. Johnstone whose telephone number is (571)272-1218. The examiner can normally be reached M-F 1PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

ADRIENNE C. JOHNSTONE
Primary Examiner
Art Unit 1749



Adrienne Johnstone					       /ADRIENNE C. JOHNSTONE/                                                                                           Primary Examiner, Art Unit 1749                                                                                                             December 31, 2021